COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
URIEL CHAVIRA, Individually and d/b/a MEXICO LINDO and LOS
  PAISANOS AUTOBUSES, INC.,
 
                            Appellants,
 
v.
 
 
ALBINO GAYTAN PIÑA, Individually and as the
  Personal Representative of the Estate of Teresa Lozano Acevedo, Deceased, et
  al.,
 
                           
  Appellees.


§
 
§
 
§
 
§
 
§
 
§ 
 
§


 
 
No. 08-11-00186-CV
 
Appeal from the
 
327th
  District Court
 
of El
  Paso County, Texas 
 
(TC# 2005-8265) 
 



 
MEMORANDUM
 OPINION
The parties have
filed a joint motion stating that they have fully resolved and settled all
issues in dispute and asking that we render judgment in favor of Appellees, and
against Appellants, in the amount of $5,000,000.00 to effectuate their settlement
agreement.  See Tex.R.App.P.
42.1(a)(2)(A)(permitting appeals court to dispose of appeal by rendering
judgment effectuating the parties’ agreement);
Tex.R.App.P. 43.2(c)(permitting appeals court to reverse the trial
court’s judgment and render the judgment the trial court should have
rendered).  The motion does not, however,
recite any agreement of the parties as to costs.
Because Appellants
and the attorneys representing Appellees have signed the settlement agreement
and filed it with the Clerk of this Court, we grant the motion.[1]  See Tex.R.App.P. 42.1(a)(2)(A)(requiring
settlement agreement to be signed by the parties or their attorneys and filed
with the clerk before appeals court can render judgment in accordance with the
agreement). Without reference to the merits, the judgment of the trial court is
reversed and judgment is rendered in favor of Appellees, and against
Appellants, in the amount of $5,000,000, to be divided, as agreed to by the
parties, among Appellees on the following pro rata basis:



Name of Party


 


Allocation


Percent




 


 


 


 




Albino Gaytan Piña,
  as Personal Representative
of the Estate of
  Teresa Lozano Acevedo, Deceased


 


$ 136,891.96


2.697839060




Albino Gaytan Piña,
  Individually


 


$ 633,373.63


12.667472634




Jose Guadalupe
  Gaytan Lozano


 


$ 88,304.83


1.766096638




Luz Maria Gaytan
  Lozano


 


$ 88,304.83


1.766096638




Maria Elena Gaytan
  Lozano


 


$ 88,304.83


1.766096638




Clara Gaytan Lozano


 


$ 88,304.83


1.766096638




Gloria Gaytan Lozano


 


$ 128,908.47


2.578169275




Josefa Marquez
  Ocana, as Personal Representative
of the Estate of
  Ascencion Ramirez Caravco, Deceased


 


$ 111,686.88


2.233737554




Josefa Marquez
  Ocana, Individually


 


$ 795,788.16


15.915763179




Elisa Ramirez
  Marquez


 


$ 88,304.83


1.766096638




Manuela Yasmin
  Ramirez Marquez


 


$ 88,304.83


1.766096638




Jorge Alonzo Ramirez
  Marquez


 


$ 88,304.83


1.766096638




Maria Aguilar


 


$ 774,557.67


15.491153377




Roberto Pacheco


 


$ 1,475,710.05


29.514201033




Ariosto Manriquez


 


$ 30,369.79


0.607359829




Manuel Parra


 


$ 87,972.21


1.759444200




Magdeleno
  Borrego-Lares


 


$ 208,607.37


4.172147393




Total


 


$ 5,000,000.00


100.00%



We assess all
costs of this appeal against Appellants. 
See Tex.R.App.P. 42.1(d)(requiring appeals court to assess costs
against appellant absent an agreement by the parties).
 
 
July 5, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.




[1]
In response to this Court’s order dated May 30, 2012 informing the parties that
there was an error in the settlement agreement concerning the percentages
attributable to the Appellees, the parties filed a joint response signed by
their attorneys incorporating a revised settlement agreement reflecting the
correct allocation of percentages. 
Although the settlement agreement itself was not re-executed, the joint
response states:  “[a]s shown by the
signature of the attorneys for all parties below, the parties are in agreement .
. . .”